Exhibit 10.4

AMENDED: 9/08/06

2006 DIRECTORS ANNUAL COMPENSATION PROGRAM

AXIS Capital Holdings Limited (the “Company”) has established the 2006 Directors
Annual Compensation Program (the “Program”) to compensate the directors of the
Company for their service to the Board of Directors (the “Board”) and its
committees.  The terms of the Program are as set forth herein.

1.             Eligibility.  Any member of the Board who is not an employee of
the Company or any of its subsidiaries shall be entitled to the compensation
specified herein and shall be a “Participant” in the Program from and after
January 1, 2006 or, if later, the date on which such person becomes a member of
the Board and is otherwise eligible to participate in the Program.  Members of
the Board who become Participants after January 1 of any year shall be entitled
to a pro rated portion of any cash compensation and shall not be entitled to any
equity compensation (or cash compensation in lieu thereof) until January 1 of
the next year.

2.             Cash Compensation.  Each Participant shall be entitled to a cash
amount determined annually by the Compensation Committee of the Board (the
“Committee”) consisting of an annual retainer and a meeting fee based on the
number of Board and committee meetings held during the fiscal year, the number
of presentations by the Company at which members of the Board are requested to
attend, the number of committees on which the Participant serves and whether the
Participant serves as a chairman of a committee or as the lead independent
director.  Participants may elect to receive common shares of the Company in
lieu of the cash compensation that would otherwise be payable to them by
notifying the Company of such election prior to January 1 of the year for which
the election will be effective.  Any common shares issued to Participants
pursuant to such election will be issued under the 2003 Directors Long-Term
Equity Compensation Plan or any similar plan subsequently adopted by the Board
(the “Directors Plan”).

3.             Equity Compensation.  Each Participant shall be entitled to an
annual award of $65,000 of restricted stock under the Directors Plan.  The
number of shares of restricted stock awarded shall be determined using the fair
market value of the common shares of the Company on the tenth business day after
January 1 of each year.  Subject to the prior approval of the Compensation
Committee, Participants may elect to receive cash compensation in lieu of the
equity compensation that would otherwise be payable to them by notifying the
Company of such election prior to January 1 of the year for which the election
will be effective.  All awards of restricted stock shall be made effective as of
the tenth business day after January 1 of each year.

4.             Vesting.  The restricted stock awarded to Participants shall vest
six months after the date of grant.

5.             Payment.  Participants shall receive a lump sum cash payment of
the annual retainer for any fiscal year prior to January 31 of that fiscal year
(or, in the case of any person who becomes a Participant after January 31 of a
fiscal year, as soon as practicable after the date on which such person becomes
a participant, pro rated as provided in paragraph 1) and a lump sum cash payment
of the meeting fees for any fiscal year prior to January 31 of the next fiscal
year or, if earlier, within 60 days after retiring or resigning from the Board.


--------------------------------------------------------------------------------


6.             Deferral.  Participants may elect to defer any cash compensation
and any common shares or restricted stock received under the Program pursuant to
the 2003 Directors Deferred Compensation Plan or any similar plan subsequently
adopted by the Board.  To the extent applicable, all deferrals shall be made in
accordance with section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and applicable guidance issued thereunder.

7.             Interpretation of Program.  The Committee shall have the
authority to administer the Program, to conclusively make all determinations
under the Program and to interpret the Program.  Any such determinations or
interpretations made by the Committee shall be binding on all persons.

8.             Governing Law.  The Program shall be governed by the laws of
Bermuda.

9.             Successors.  All obligations of the Company under the Program
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect merger, consolidation, purchase
of all or substantially all of the business and/or assets of the Company or
otherwise.

10.           Amendment and Termination.  This Program may be amended or
terminated at any time by the Board; provided, that no amendment shall be given
effect to the extent that it would have the effect of reducing a Participant’s
existing awards under the Program.

 

2


--------------------------------------------------------------------------------